Citation Nr: 1821763	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for unspecified trauma/stressor-related disorder.  

2.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to May 2000 and from February 2003 to September 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2012 and September 2017 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in February 2015, November 2015, and June 2017, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2017, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder.  In a September 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for unspecified trauma/stressor-related disorder (claimed as posttraumatic stress disorder (PTSD), depression, and bipolar disorder), and assigned a 10 percent rating effective September 3, 2010.  As the Board is attributing all of the Veteran's psychiatric symptoms to her service-connected unspecified trauma/stressor-related disorder, the September 2017 rating decision constitutes a full grant of the benefit sought on appeal; thus, the issue of entitlement to service connection for an acquired psychiatric disorder other than unspecified trauma/stressor-related disorder is moot and will not be addressed by the Board.  


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether the Veteran's psychiatric symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood throughout the period on appeal.

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran's service-connected disability precludes gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 70 percent, but no higher, for unspecified trauma/stressor-related disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9413 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

I.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

The Veteran contends that she is entitled to an initial disability rating in excess of 
10 percent for unspecified trauma/stressor-related disorder, evaluated under Diagnostic Code 9413.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The United States Court of Appeals for Veterans Claims (Court) has observed that the listed symptoms are examples of the type and degree of the manifestations of a mental disability required for a given disability rating, and that "the presence of all, most, or even some, of the enumerated symptoms" is not required to support a disability rating.  Mauerhan, 16 Vet. App. at 442.  Accordingly, it is not sufficient for the Board to simply match the symptoms listed in the rating criteria against those exhibited by a veteran.  Rather, "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).  

Under the General Rating Formula, the criteria for a 30 percent rating are as follows:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

The criteria for a 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The criteria for a 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, own name.  Id. 

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating of 70 percent, but no higher, for unspecified trauma/stressor-related disorder is warranted for the entire period on appeal.  

In July 2017, a VA examiner noted diagnoses of unspecified psychotic disorder, adjustment disorder with depressed mood, and unspecified stressor/trauma related disorder, as well as a traumatic brain injury (TBI).  Although the examiner stated that it was possible to differentiate which symptoms and resulting occupational and social impairment are attributable to each diagnosis, she stated that the Veteran's unspecified trauma/stressor-related disorder led to the TBI, which led to the unspecified psychotic disorder, which led to an adjustment disorder with depression.  08/18/2017, C&P Exam.  In June 2016, a VA examiner provided diagnoses of unspecified psychotic disorder and substance abuse disorder, attributed the psychiatric symptoms to the psychotic disorder, and opined that it was not possible to differentiate which portion of occupational and social impairment is attributable to each diagnosed disorder.  06/29/2016, C&P Exam.  In light of the foregoing, the Board finds that the competent and probative evidence is at least in equipoise as to whether the entirety of the Veteran's psychiatric symptoms are attributable, either directly or on a secondary basis, to her service-connected psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (explaining that VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  

The June 2016 VA examiner noted the following symptoms:  anxiety; suspiciousness; mild memory loss; flattened affect; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including in a work or worklike setting.  
The following symptoms were observed by the July 2017 VA examiner:  depressed mood; anxiety; suspiciousness; flatted affect; impaired judgment; difficulty in adapting to stressful circumstances, including in a work or worklike setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  Both VA examiners concluded that the Veteran's psychiatric symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  06/29/2016, C&P Exam; 08/18/2017, C&P Exam.  Earlier treatment records identify symptoms such as irritability, angry outbursts, anxiety, memory problems, disorganized thoughts, self-harming behavior, paranoid ideation, and impaired judgment and insight, as well as incarceration and hospitalization.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's psychiatric symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood throughout the period on appeal, thus warranting a 70 percent rating.  See 38 C.F.R. § 4.130.  

The Board engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's psychiatric disorder, but finds that her mental health symptoms do not more nearly approximate a 100 percent rating.  
In fact, the following symptoms are specifically contemplated under the rating criteria for a 70 percent evaluation:  impaired impulse control; speech intermittently illogical, obscure, or irrelevant; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130.  The Board finds that the evidence does not more nearly approximate total social impairment.  For example, the July 2017 examination report reflects that the Veteran remained friends with her four friends from adolescence.

In finding that the weight of the competent evidence does not support total occupational and social impairment, the Board has also considered as a factor that the evidence does not demonstrate such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  

All possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher or separate rating for unspecified trauma/stressor-related disorder.  See 38 C.F.R. § 4.130.  The benefit of the doubt has been applied as applicable to the entire period on appeal.  

II.  TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

As discussed above, the Board in this decision has assigned a 70 percent rating for unspecified trauma/stressor-related disorder, effective September 3, 2010, thus satisfying the threshold requirements for TDIU.  38 C.F.R. § 4.16(a).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his or her level of education, special training, and previous work experience, but not to his or her age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2017); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (finding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.  

Based on a review of the record, the Board finds that the Veteran's service-connected disability renders her unable to secure and maintain substantially gainful employment.  The evidence demonstrates that the Veteran has not had more than part-time employment since 2006.  She has been incarcerated and involuntary hospitalized multiple times for mental health treatment during the period on appeal.  The Veteran displays symptoms such as difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including in a work or worklike setting), irritability, angry outbursts, mood swings, impaired judgment and insight, impaired impulse control, flattened and constricted affect, anxiety, and depression.  The Board notes that SSA records indicate she last worked in December 2007 as a cashier and the 2016 VA examination report indicates that she has some post-high schooling and was a waitress during her time in the Reserves.  In light of the foregoing factors, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's psychiatric symptoms render her unable to secure and maintain gainful employment.  


ORDER

An initial disability rating of 70 percent, but no higher, for unspecified trauma/stressor-related disorder is granted for the entire period on appeal.  

TDIU is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


